DETAILED ACTION
Claims 1-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner Notes

With respect to claims 9-12, examiner has acknowledged that applicant’s original
disclosure in paragraph [0100] of page 26 indicates that computer readable storage medium exclude signals per se. Therefore, claims 9-12 are interpreted accordingly. 

Claim Objections
Claims 1, 5 and 9 are objected to because of the following informalities:  in the limitation “wherein the profile specifies which types of messages the profile applies, to names of attributes in a message to be modified” of claims 1, 5 and 9 the comma “,” should be after the “to” for proper punctuation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,420 (Patent hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because of followings. 

As per claim 1: Patent discloses an apparatus for modifying messages exchanged between devices, the apparatus comprising: 
a processor (see claim 1 limitation 1); and 
a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations (see claim 1 limitation 2) comprising: 
receiving a first message defining a profile for modifying messages, wherein the profile specifies which types of messages the profile applies, to names of attributes in a message to be modified, and modifications to be performed on the attributes (see claim 1 limitation 3); 
storing the profile in a resource (see claim 1 limitation 2);
receiving a second message from a client device for a target end device (see claim 1 limitation 4); 
determining a list of applicable profiles stored in resources of a plurality of profiles for modifying the second message (see claim 1 limitation 5); and 
applying the list of applicable profiles to the second message to modify attributes of the second message and create an updated or new message that is compatible with the checktarget end device (see claim 1 limitation 6).
As per claim 2: Patent discloses the apparatus of claim 1, wherein creator of each of the profiles in the list of applicable profiles is checked for permission to modify the second message before the profile is applied to the second message (see claim 1 limitation 3 and claims 2-7).
As per claim 3: Patent discloses the apparatus of claim 1, wherein a consistency check is performed to ensure the profiles do not conflict with each other if more than one applicable profile is identified (see claims 2-7).
As per claim 4: Patent discloses the apparatus of claim 1, wherein the operations are reverted if an error occurs when processing the updated or new message that is compatible (see claims 2-7).
As per claim 5: Patent discloses a method for modifying messages exchanged between devices, the method comprising: 
receiving a first message defining a profile for modifying messages, wherein the profile specifies which types of messages the profile applies, to names of attributes in a message to be modified, and modifications to be performed on the attributes (see claim 8 limitation 1); 
storing the profile in a resource (see claim 8 limitation 1); 
receiving a second message from a client device for a target end device (see claim 8 limitation 2); 
determining a list of applicable profiles stored in resources of a plurality of profiles for modifying the second message (see claim 8 limitation 3); and 
applying the list of applicable profiles to the second message to modify attributes of the second message and create an updated or new message that is compatible with the target end device (see claim 8 limitation 4).
As per claim 6: Patent discloses the method of claim 5, wherein creator of each of the profile in the list of applicable profiles is checked for permission to modify the message before the profile is applied to the message (see claim 8 limitation 1 and claims 9-14).
As per claim 7: Patent discloses the method of claim 5, wherein a consistency check is performed to ensure the profiles do not conflict with each other if more than one applicable profile is identified (see claims 9-14).
As per claim 8: Patent discloses the method of claim 5, wherein the steps are reverted if an error occurs when processing the updated or new message that is compatible (see claims 9-14).
As per claim 9: Patent discloses a computer readable storage medium storing computer executable instructions that when executed by one or more computing devices cause said one or more computing devices to effectuate operations comprising: 
receiving a first message defining a profile for modifying messages, wherein the profile specifies which types of messages the profile applies, to names of attributes in a message to be modified, and modifications to be performed on the attributes (see claim 15 limitation 1); 
storing the profile in a resource (see claim 15, preamble, storage medium to store profile); 
receiving a second message from a client device for a target end device (see claim 15 limitation 2); 
determining a list of applicable profiles stored in resources of a plurality of profiles for modifying the second message (see claim 15 limitation 3); and 
applying the list of applicable profiles to the second message to modify attributes of the second message and create an updated or new message that is compatible with the target end device (see claim 15 limitation 4).
As per claim 10: Patent discloses the computer readable storage medium of claim 9, wherein creator of each of the profiles in the list of applicable profiles is checked for permission to modify the second message before the profile is applied to the second message (see claim 15 limitation 1, and claims 16-20).
As per claim 11: Patent discloses the computer readable storage medium of claim 9, wherein a consistency check is performed to ensure the profiles do not conflict with each other if more than one applicable profile is identified (see claims 16-20).
As per claim 12: Patent discloses the computer readable storage medium of claim 9, wherein the operations are reverted if an error occurs when processing the updated or new message that is compatible (see claims 16-20).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cardamore, Daniel (US 20150193223) discloses System and Method For Distributing Software Updates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464